



Exhibit 10.10
Execution Version
SECOND AMENDMENT AND COMMITMENT INCREASE AGREEMENT
THIS SECOND AMENDMENT AND COMMITMENT INCREASE AGREEMENT, effective as of
September 28, 2018 (this “Agreement”), is by and among GRIFFIN-AMERICAN
HEALTHCARE REIT IV HOLDINGS, LP, a Delaware limited partnership (the
“Borrower”), GRIFFIN-AMERICAN HEALTHCARE REIT IV, INC., a Maryland corporation
(the “Parent”), the Subsidiary Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto, BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer and KEYBANK,
NATIONAL ASSOCIATION, as an L/C Issuer.
W I T N E S E T H
WHEREAS, a $50,000,000 term loan credit facility and a $150,000,000 revolving
credit facility were established pursuant to that Credit Agreement dated as of
August 25, 2016 (as amended by that certain First Amendment to Credit Agreement
dated as of October 31, 2017, and as further amended and modified, the “Credit
Agreement”) among the Borrower, the Parent, certain subsidiaries of the Parent
identified therein as Guarantors, the Lenders identified therein, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer and
Keybank, National Association, as an L/C Issuer;
WHEREAS, the Borrower has requested an increase in the Term Loan Commitment in
an aggregate amount equal to $150,000,000 pursuant to the provisions of Section
2.01(e) of the Credit Agreement (the “Commitment Increase”);
WHEREAS, the Lenders party to this Agreement have agreed to provide the
Commitment Increase on the terms and conditions provided herein;
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
Section 1.    Definitions. Capitalized terms used but not otherwise defined
herein shall have the meanings provided in the Credit Agreement. Section
references are to sections and subsections in the Credit Agreement.
Section 2.    Changes in the Term Loan Commitment. Subject to the terms and
conditions provided herein, the Term Loan Commitment is hereby modified and the
Credit Agreement is modified in the following respects.
2.1    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:
“Beneficial Ownership Certification”: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Internal Revenue Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.


1

--------------------------------------------------------------------------------







“Commitment Increase Amendment” means that certain Second Amendment and
Commitment Increase Agreement, dated as of the Commitment Increase Effective
Date, by and among the Borrower, the Guarantors, the Lenders and the
Administrative Agent.
“Commitment Increase Effective Date” means September 28, 2018.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
2.2    The following definitions set forth in Section 1.01 of the Credit
Agreement are hereby amended and restated in their entireties to read as
follows:
“Designated Jurisdiction” means any country, territory or region to the extent
that such country, territory or region itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition, including, without limitation, any effective transfer or other
disposition as a result of a division of any Credit Party or Subsidiary,
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, the United Kingdom and Norway.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate


2



--------------------------------------------------------------------------------







per annum equal to the LIBOR Rate, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent; and if the Eurodollar Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Credit Agreement.
Notwithstanding anything to the contrary in this Agreement or any other Credit
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:
(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00 p.m.
(New York time) on the fifth Business Day after the Administrative Agent shall
have posted such proposed amendment to all Lenders and the Borrower unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Administrative Agent written notice that such Required Lenders do not accept
such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate.  Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans (to the extent of the affected Eurodollar Loans
or Interest Periods) or, failing that, will be deemed to have converted


3



--------------------------------------------------------------------------------







such request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
“Fee Letter” means that certain letter agreement dated as of August 23, 2016,
among the Administrative Agent, MLPFS and the Parent, as amended and/or
supplemented by that certain Amendment to Fee Letter, dated as of October 18,
2017 and that certain Second Amendment to Fee Letter, dated as of September 28,
2018 (and as may be further amended, restated, supplemented or otherwise
modified from time to time).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent. Notwithstanding the foregoing, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Loan Notice; provided, that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the immediately succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(c)    no Interest Period shall extend beyond the Termination Date; and
(d)    with respect to the continuation of a one month Eurodollar Loan when any
Swap Contract of any Credit Party to which a Lender or any Affiliate of a Lender
is a party is in effect, notwithstanding clause (a) above, the Interest Period
applicable to such continued Eurodollar Loan shall commence on the last day of
the preceding one month Interest Period (the “Commencement Date”) and end on the
earlier of (x) one month from such Commencement Date and (y) a day when a
payment is due from either counterparty under any such Swap Contract.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


4



--------------------------------------------------------------------------------







“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan to the
Borrower pursuant to Section 2.01(d), in the principal amount set forth opposite
such Term Loan Lender’s name on Schedule 2.01; provided that, at any time after
funding of a Term Loan, the determinations “Required Lender” shall also be based
on the outstanding principal amount of the such Term Loan.
“Term Loan Commitment Percentage” means, at any time, for each Term Loan Lender,
a fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is the aggregate amount of Term Loans (and/or aggregate Term
Loan Commitment, prior to the termination thereof) held by such Term Loan Lender
and the denominator of which is the aggregate amount of Term Loans (and/or
aggregate Term Loan Commitments) held by all Term Loan Lenders. The Term Loan
Commitment Percentages are set forth on Schedule 2.01 (as such schedule reads as
of the Commitment Increase Effective Date).
2.3    Section 2.01(d) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(d)    Term Loans. (i) the applicable Term Loan Lenders severally made a term
loan to the Borrower in Dollars on the First Amendment Effective Date in the
principal amount set forth opposite the applicable Term Loan Lender’s name on
Schedule 2.01, and (ii) the applicable Term Loan Lenders agree to make a term
loan to the Borrower of $150,000,000 on the Commitment Increase Effective Date
(each a “Term Loan”); provided, that after giving effect to any such Term Loan,
with regard to each Term Loan Lender individually, such Term Loan Lender’s Term
Loan Commitment Percentage of outstanding Term Loans shall not exceed its
respective Term Loan Commitment. Term Loans may consist of Base Rate Loans,
Eurodollar Loans, or a combination thereof, as provided herein. Term Loans may
be repaid in whole or in part at any time but amounts repaid on the Term Loan
may not be reborrowed.
2.4    Section 2.02 of the Credit Agreement is hereby amended to add a new
clause (f) immediately following Section 2.02(e) and shall read as follows:
(f)    Notwithstanding the foregoing provisions of this Section 2.02 or any
other provisions in any other Credit Document to the contrary, at all times when
any Swap Contract of any Credit Party to which a Lender or any Affiliate of a
Lender is a party is in effect, Borrower shall elect Interest Periods of one
month in duration for all Eurodollar Rate Loans. Borrower shall time its rate
election so that each Interest Period with respect to such Eurodollar Rate Loans
ends on a day when a payment is due from either counterparty under any such Swap
Contract.
2.5    Article V of the Credit Agreement is hereby amended to add a new Section
5.25 and shall read as follows:
5.25    Beneficial Ownership Certification.
As of the Commitment Increase Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.
2.6    The first sentence of Section 7.04 of the Credit Agreement is hereby
amended to add the words “(in each case, pursuant to a division of such Credit
Party or Subsidiary or otherwise)” immediately before “consolidate with or into
another Person”.


5



--------------------------------------------------------------------------------







2.7    Article IX of the Credit Agreement is hereby amended to add a new Section
9.13 and shall read as follows:
9.13    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Credit Party, that at least one of the following is and will be
true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA, or otherwise) of one or more
Benefit Plans in connection with the Loans, Commitments or Letters of Credit,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, Commitments, Letters of Credit and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
Commitments, Letters of Credit and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, Commitments,
Letters of Credit and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, Commitments, Letters of Credit and this Agreement,
or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (x) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (y) a Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Credit Party, that:
(i)    none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in the Loans, Commitments, Letters of Credit and this Agreement
(including in connection with the


6



--------------------------------------------------------------------------------







reservation or exercise of any rights by the Administrative Agent or any
Arranger under this Agreement, any Credit Document or any documents related to
hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, Commitments, Letters of Credit and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, Commitments, Letters of Credit and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, Commitments, Letters of Credit and this Agreement is a
fiduciary under ERISA or the Internal Revenue Code, or both, with respect to the
Loans, Commitments, Letters of Credit and this Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, Commitments,
Letters of Credit or this Agreement.
(c)    The Administrative Agent and each Arranger hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, Commitments,
Letters of Credit and this Agreement, (ii) may recognize a gain if it extended
the Loans, Commitments or Letters of Credit for an amount less than the amount
being paid for an interest in such Loans, Commitments or Letters of Credit by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Credit Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.
2.8    The last sentence of Section 10.22 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Act and the
Beneficial Ownership Regulation.


7



--------------------------------------------------------------------------------







2.9    Schedule 2.01 to the Credit Agreement is hereby amended and restated in
its entirety in the form attached hereto as Annex I.
2.10    Schedule 5.10 to the Credit Agreement is hereby amended and restated in
its entirety in the form attached hereto as Annex II.
2.11    Schedule 5.11 to the Credit Agreement is hereby amended and restated in
its entirety in the form attached hereto as Annex III.
Section 3.    Representations and Warranties. Each of the Credit Parties hereby
represents and warrants that:
3.1    It has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.
3.2    It has executed and delivered this Agreement and this Agreement
constitutes a legal, valid and binding obligation enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by Debtor Relief Laws and subject to equitable principles.
3.3    The representations and warranties of the Credit Parties made in or
pursuant to the Credit Agreement and the other Credit Documents shall be true in
all material respects (except to the extent that any representation and warranty
is qualified by materiality, in which case such representation and warranty
shall be true and correct in all respects) as of the date hereof, other than
those representations and warranties which expressly relate to an earlier date,
in which case, they were true and correct in all material respects (except to
the extent that any representation and warranty is qualified by materiality, in
which case such representation and warranty shall be true and correct in all
respects) as of such earlier date.
3.4    No Default or Event of Default exists immediately before, or will exist
immediately after, giving effect to this Agreement.
Section 4.    Acknowledgment, Reaffirmation and Confirmation. Each Credit Party
(a) acknowledges and consents to all of the terms and conditions of this
Agreement, (b) affirms all of its obligations under the Credit Documents and (c)
agrees that this Agreement and all documents, agreements and instruments
executed in connection with this Agreement do not operate to reduce or discharge
such Credit Party’s obligations under the Credit Documents.
Section 5.    Lender Acknowledgment and Agreement. Each of the Lenders
acknowledge and agree to an increase in their respective Term Loan Commitments
as shown on Schedule 2.01, as revised and attached hereto.
Section 6.    Conditions Precedent. The effectiveness of this Agreement is
subject to satisfaction of all of the following conditions precedent, each in
form and substance satisfactory to the Administrative Agent and the Lenders:
6.1    Receipt by the Administrative Agent of copies of this Agreement duly
executed by the Borrower, the Parent, the Subsidiary Guarantors, the
Administrative Agent and the Lenders.
6.2    Receipt by the Administrative Agent of amended and restated Notes (to the
extent requested by any Lender) duly executed by the Borrower to reflect the
Commitment Increase hereunder.


8



--------------------------------------------------------------------------------







6.3    Receipt by the Administrative Agent of that a copy of that certain Second
Amendment to Fee Letter duly executed by the Parent, the Administrative Agent
and MLPFS.
6.4    Receipt of a certificate of a responsible officer or director (as
appropriate based on the applicable jurisdiction of organization) of the
Borrower as of the Commitment Increase Effective Date (i) attaching copies of
the Organization Documents certified by a secretary or assistant secretary to be
true and correct as of the date hereof (or, if such Organization Documents have
not been amended, modified or supplemented since such Organization Documents
were last certified and delivered to the Administrative Agent, certifying that
such Organization Documents have not been amended, modified or supplemented
since such delivery and remain true, correct and complete and in full force and
effect as of the date hereof), (ii) attaching copies of the resolutions of its
board of directors or managers (or analogous governing body) approving and
adopting the transactions contemplated by this Agreement, and authorizing the
execution and delivery thereof (which in each case may be included in the
resolutions approving the Credit Agreement and the transactions contemplated
thereby), certified by a secretary or assistant secretary to be true and correct
as of the date hereof and (iii) attaching an incumbency certification
identifying the responsible officers that are authorized to execute this
Agreement and related documents and to act on their behalf in connection with
this Agreement and the Credit Documents.
6.5    Receipt by the Administrative Agent for the benefit of the Lenders and
for the benefit of MLPFS all fees and expenses relating to the Commitment
Increase.
6.6    Receipt by the Administrative Agent and each Lender of, in each case, at
least five days prior to the Commitment Increase Effective Date:
(a)     all documentation and other information requested by the Administrative
Agent or any Lender under applicable “know your customer” or anti‑money
laundering rules, regulations or policies, including the Patriot Act; and
(b)    a Beneficial Ownership Certification in relation to each Credit Party
that qualifies as a “legal entity customer” under the Beneficial Ownership
Certification.
6.7    Receipt of a certificate or certificates executed by a Responsible
Officer of the Borrower as of the Commitment Increase Effective Date, stating
that (i) each Credit Party is in compliance in all material respects with all
existing financial obligations (whether pursuant to the terms and conditions of
the Credit Agreement or otherwise), (ii) all governmental, stockholder and third
party consents and approvals, if any, with respect to this Agreement and the
transactions contemplated hereby have been obtained, (iii) no action, suit,
investigation or proceeding is pending, or to the knowledge of the Credit
Parties threatened, in any court or before any arbitrator or governmental
instrumentality that purports to affect any Consolidated Party or any
transaction contemplated by the Credit Documents, if such action, suit,
investigation or proceeding could have a Material Adverse Effect, (iv)
immediately prior to and following the transactions contemplated herein, each of
the Credit Parties shall be Solvent, and (v) immediately after the execution of
this Amendment, (A) no Default or Event of Default exists and (B) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects (except to the extent
that any representation and warranty is qualified by materiality, in which case
such representation and warranty shall be true and correct in all respects),
other than those representations and warranties which expressly relate to an
earlier date, in which case, they were true and correct in all material respects
(except to the extent that any such representation and warranty is qualified by
materiality, in which case such representation and warranty was true and correct
in all respects) as of such earlier date.


9



--------------------------------------------------------------------------------







6.8    Receipt of an opinion of counsel, in form and substance reasonably
satisfactory to the Administrative Agent, of Venable LLP, special local counsel
for the Credit Parties for the state of Maryland, addressed to the
Administrative Agent and the Lenders.
Section 7.    Agreement is a “Credit Document”. This Agreement is a Credit
Document and all references to a “Credit Document” in the Credit Agreement and
the other Credit Documents (including, without limitation, all such references
in the representations and warranties in the Credit Agreement and the other
Credit Documents) shall be deemed to include this Agreement.
Section 8.    Full Force and Effect. Except as modified hereby, all of the terms
and provisions of the Credit Agreement and the other Credit Documents (including
schedules and exhibits thereto) shall remain in full force and effect.
Section 9.    Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Agreement, including the reasonable fees and
expenses of Cadwalader, Wickersham & Taft, LLP, and local counsel to the
Administrative Agent in the various jurisdictions where the Credit Parties are
located.
Section 10.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart. Delivery by any party
hereto of an executed counterpart of this Agreement by facsimile or other
electronic imaging shall be effective as such party’s original executed
counterpart.
Section 11.    Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York applicable to agreements
made and to be performed entirely within such state, without regard to conflict
of laws principles; provided that the Administrative Agent and the Lenders shall
retain all rights arising under federal law.
[Remainder of page intentionally left blank]






10



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
                   
BORROWER:
Griffin-American Healthcare REIT IV Holdings, LP,
a Delaware limited partnership
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



PARENT:
Griffin-American Healthcare REIT IV , Inc.,
a Maryland corporation
By:
/s/ Brian S. Peay
Name:
Brian S. Peay
Its:
Chief Financial Officer

SUBSIDIARY GUARANTORS:


GAHC4 Auburn CA MOB, LLC,
a Delaware limited liability company
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer





COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------





            
GAHC4 Pottsville PA MOB, LLC,
a Delaware limited liability company
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Charlottesville VA MOB, LLC,
a Delaware limited liability company
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Cullman AL MOB I, LLC,
a Delaware limited liability company
By:
GAHC4 Iron MOB Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 Cullman AL MOB II, LLC,
a Delaware limited liability company
By:
GAHC4 Iron MOB Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Cullman AL MOB III, LLC,
a Delaware limited liability company
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Sylacauga AL MOB, LLC,
a Delaware limited liability company
By:
GAHC4 Iron MOB Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 Iron MOB Portfolio, LLC,
a Delaware limited liability company
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Mint Hill NC MOB, LP,
a Delaware limited liability partnership
By:
GAHC4 Mint Hill NC MOB GP, LLC,
 
a Delaware limited partnership,
 
its General Partner
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Mint Hill NC MOB GP, LLC,
a Delaware limited liability partnership
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer





COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 Lafayette LA ALF Portfolio, LLC,
a Delaware limited liability company
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Evendale OH MOB, LLC,
a Delaware limited liability company
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



    


COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------









GAHC4 Lafayette LA ALF, LLC,
a Delaware limited liability company
By:
GAHC4 Lafayette LA ALF Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Lafayette LA MC, LLC,
a Delaware limited liability company
By:
GAHC4 Lafayette LA ALF Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer





COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 Battle Creek MI MOB, LLC,
a Delaware limited liability company
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Reno NV MOB, LLC,
a Delaware limited liability company
By:
GAHC4 Reno NV MOB Sole Member, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Reno NV MOB Sole Member, LLC,
a Delaware limited liability company
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer





COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 Athens GA MOB Portfolio, LLC,
a Delaware limited liability company
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Athens GA MOB I, LLC,
a Delaware limited liability company
By:
GAHC4 Athens MOB Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Athens GA MOB II, LLC,
a Delaware limited liability company
By:
GAHC4 Athens MOB Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 SW Illinois Senior Housing Portfolio, LLC,
a Delaware limited liability company
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Columbia IL SH, LLC,
a Delaware limited liability company
By:
GAHC4 SW Illinois Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Columbia IL MC, LLC,
a Delaware limited liability company
By:
GAHC4 SW Illinois Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 Millstadt IL SH, LLC,
a Delaware limited liability company
By:
GAHC4 SW Illinois Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Red Bud IL SH, LLC,
a Delaware limited liability company
By:
GAHC4 SW Illinois Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Waterloo IL SH, LLC,
a Delaware limited liability company
By:
GAHC4 SW Illinois Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 Northern CA Senior Housing Portfolio, LLC,
a Delaware limited liability company
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Belmont CA ALF, LLC,
a Delaware limited liability company
By:
GAHC4 Northern CA Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Fairfield CA MC, LLC,
a Delaware limited liability company
By:
GAHC4 Northern CA Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 Menlo Park CA MC, LLC,
a Delaware limited liability company
By:
GAHC4 Northern CA Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Sacramento CA ALF, LLC,
a Delaware limited liability company
By:
GAHC4 Northern CA Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Roseburg OR MOB Sole Member, LLC,
a Delaware limited liability company
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 Roseburg OR MOB, LLC,
a Delaware limited liability company
By:
GAHC4 Roseburg OR MOB Sole Member, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Fairfield County CT MOB Portfolio, LLC,
a Delaware limited liability company
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Stratford CT MOB, LLC,
a Delaware limited liability company
By:
GAHC4 Fairfield County CT MOB Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 Trumbull CT MOB, LLC,
a Delaware limited liability company
By:
GAHC4 Fairfield County CT MOB Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Central Wisconsin SC Portfolio, LLC,
a Delaware limited liability company
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Sun Prairie WI SC, LLC,
a Delaware limited liability company
By:
GAHC4 Central Wisconsin SC Portfolio, LLC,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 Waunakee WI SC, LLC,
a Delaware limited liability company
By:
GAHC4 Central Wisconsin SC Portfolio, LLC,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Peninsula FL JV Partner, LLC,
a Delaware limited liability company
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Peninsula FL JV, LLC,
a Delaware limited liability company
By:
GAHC4 Peninsula FL JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 Central FL Senior Housing Portfolio, LLC,
a Delaware limited liability company
By:
GAHC4 Peninsula FL JV, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Bayside FL SH, LLC,
a Delaware limited liability company
By:
GAHC4 Central FL Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer





COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 Grande FL SH, LLC,
a Delaware limited liability company
By:
GAHC4 Central FL Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Spring Oaks FL SH, LLC,
a Delaware limited liability company
By:
GAHC4 Central FL Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 Balmoral FL SH, LLC,
a Delaware limited liability company
By:
GAHC4 Central FL Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Bradenton FL SH, LLC,
a Delaware limited liability company
By:
GAHC4 Central FL Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 Lake Morton FL SH, LLC,
a Delaware limited liability company
By:
GAHC4 Central FL Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Renaissance FL SH, LLC,
a Delaware limited liability company
By:
GAHC4 Central FL Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







GAHC4 Spring Haven FL SH, LLC,
a Delaware limited liability company
By:
GAHC4 Central FL Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Forest Oaks FL SH, LLC,
a Delaware limited liability company
By:
GAHC4 Central FL Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation,
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------








ADMINISTRATIVE AGENT AND
LENDERS:    
BANK OF AMERICA, N.A., as Administrative Agent
By:
/s/ Keegan Koch
Name:
Keegan Koch
Title:
SVP





COMMITMENT INCREASE AMENDMENT
GRIFFIN IV

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender, an L/C Issuer
and Swing Line Lender


By:
/s/ Keegan Koch
Name:
Keegan Koch
Title:
SVP

         


COMMITMENT INCREASE AMENDMENT
GRIFFIN IV



--------------------------------------------------------------------------------







KEYBANK, NATIONAL ASSOCIATION, as a Lender
and an L/C Issuer


By:
/s/ Brian Heagler
Name:
Brian Heagler
Title:
Senior Vice President





COMMITMENT INCREASE AMENDMENT
GRIFFIN IV

